Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DRAFT
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Mr. Il Nam Koh, on Jan. ??, 2022.
The application has been amended as follows.  The claims have been amended as follows.  Claims 1, 3, 5, 8, 16 and 18 have been amended as shown below.  Claims 11-15, drawn to a non-elected invention, have been canceled as shown below.  Claims 2, 4, 6, 7, 9, 10, 17 and 19 remain as shown in the amended claim set filed on May 15, 2020.    

1.  (currently amended) A medicine composition comprising therapeutically effective amounts of:
(a) one or more substrates selected from the group consisting of agar, agarose, neoagarohexose, and agarotriose;   
(b) a Bacteroides plebeius strain; and  
(c) a Bifidobacterium strain.

3.  (currently amended) The medicine composition of claim 1, wherein the Bifidobacterium strain is selected from the group consisting of Bifidobacterium longum subsp. infantis ATCC 15697, Bifidobacterium longum subsp. infantis ATCC 17930, Bifidobacterium longum subsp. infantis
ATCC 15702, Bifidobacterium[[.]] bifidum DSM 20082, and Bifidobacterium[[.]] kashiwanohense 
DSM 21854.       

for ing a cancer or inflammatory disease.  

8.  (currently amended) The food composition of claim 6, wherein the Bifidobacterium strain is selected from the group consisting of Bifidobacterium longum subsp. infantis ATCC 15697, Bifidobacterium longum subsp. infantis ATCC 17930, Bifidobacterium longum subsp. infantis
ATCC 15702, Bifidobacterium[[.]] bifidum DSM 20082, and Bifidobacterium[[.]] kashiwanohense 
DSM 21854.    

11 – 15.  (canceled)  

16.  (currently amended) A method for treating cancer or an inflammatory disease, the method comprising:  administering a therapeutically effective amount of the [[a]] medicine composition of claim 1 to a subject in need thereof



18.  (currently amended) The method of claim 16, wherein the Bifidobacterium strain is selected from the group consisting of Bifidobacterium longum subsp. infantis ATCC 15697, Bifidobacterium longum subsp. infantis ATCC 17930, Bifidobacterium longum subsp. infantis
ATCC 15702, Bifidobacterium[[.]] bifidum DSM 20082, and Bifidobacterium[[.]] kashiwanohense 
DSM 21854.     

The following is an examiner’s statement of reasons for allowance.  The claims as amended above are free of the prior art and recite definite claim language.  Kim et al. (KR 20170114379 A), cited in Applicants’ IDS, an English machine translation of which is referred to as Examiner cannot read Korean, disclose a method of making AHG (3,6-anhydro-L-galactose) by reacting/incubating agarose (from red algae) with a hydrolyzing enzyme from the yeast Saccharophagus degradans, an exo-type agarase or alpha-neoagarobiose hydrolase, to yield neoagarosetetrose and neoagarosehexose (four- and six-unit oligosaccharides).  The products of this reaction are incubated with a galactose-metabolizing microorganism, such as Bifidobacterium longum, to yield AHG.  See pp. 1-5.  But, the reference does not disclose the medicinal product/composition of claim 1, or the food product/composition of claim 6, or the disease treatment method of claim 16.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2022-01-03